The decision of this case, under the facts shown by the record, lies in the answers to two questions of law: First, has a man a right to conduct a lawful business in a lawful way? To ask that question is to answer it. Every man has that right. Second, have courts of equity power, by injunction, to prevent forcible interference with a lawful business, lawfully conducted, when the method and degree of forcible interference constitute a continuing nuisance? The answer is that courts of equity now have that power, and have always had it.
I do not understand that either the majority opinion by GOODE, J., or the concurring opinion by GRAVES, J., in any manner infringes upon the constitutional right of freedom of speech. I concur in both.